DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

 Response to Amendment
In response to the amendment received on 03/02/2022:
Claims 1-13 are currently examined.  
Claims 14-20 are withdrawn.
The objection to the specification is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2005/0020758 A1, cited in the previous office action dated 12/02/2021) (“Terry” hereinafter) in view of Vorse et al. (US 5,728,203, cited in the previous office action dated 12/02/2021) (“Vorse” hereinafter), as evidenced by Fischer (3-glycidoxypropyltrimethoxysilane, 97%, Thermo Fischer Scientific, cited in the previous office action dated 12/02/2021) with respect to claim 12.

Regarding claim 1, Terry teaches a film forming formulation (see Terry at [0003] teaching liquid coating compositions… when applied to a substrate, are useful in forming transparent, abrasion resistant coatings thereon, and see Terry at [0018] teaching the amount of aqueous solvent, namely water, that is present in the coating composition should be sufficient so that the coating composition may form a film which covers the article to which it is applied) comprising:
reaction products (see Terry at [0011] teaching the coating compositions… encompass a unique combination… are operative to form a coating composition when applied to a substrate and cured thereon) of 
phosphoric acid  (see Terry at [0011] teaching unique combination of… a strong acid, and see Terry at [0016] teaching the strong acids… are useful as hydrolysis catalysts for the alkoxy-silane components… example of preferred strong acids… wherein phosphoric acid is featured in the list),
	with a strained ring alkoxy silane (see Terry at [0011] teaching unique combination of and epoxy-functional silane, and see Terry at [0013] teaching examples of epoxy-functional silanes of the present invention include… wherein (3-glycidoxypropropyl) trimethoxysilane is featured in the list, wherein (3-glycidoxypropropyl) trimethoxysilane is taken to meet the claimed strained ring alkoxy silane); and
a water based aqueous solvent (see Terry at [0011] teaching a unique combination… with a solvent, such as an aqueous solvent, and see Terry at [0018] teaching the amount of aqueous solvent, namely water, that is present in the coating composition should be sufficient so that the coating composition may form a film which covers the article to which it is applied),
	to have a pH of over 3.1 and equal to or less than 8.0 (see Terry at [0025] teaching it is also a preferred embodiment… to use either an aqueous or aqueous-organic NaOH or KOH solution or basic colloidal silica to adjust the pH of the coating composition above 3.75 combined with the addition of a solid condensation catalyst), wherein the aqueous NaOH or KOH solution to adjust the pH of the coating composition above 3.75 is taken to meet the claimed a water based aqueous solvent to have a pH of over 3.1 and equal to or less than 8.0 because pH above 3.75 overlaps with the claimed over 3.1 and equal to or less than 8.0).
Terry teaches that the molar ratio of the strong acid to the epoxy-functional silane may range from 0.001:1 to 0.5:1, and preferably from 0.02:1 to 0.15:1 (see Terry at [0022]).  It has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP § 2123.II).
	
Terry does not explicitly teach where the phosphoric acid and the strained ring alkoxy are present in a molecular ratio of from 0.9-3.3:1.

Like Terry, Vorse teaches a coating composition comprising phosphoric acid, (3-glycidoxypropropyl) trimethoxysilane and water (see Vorse at C1 L6-7 teaching a composition that is useful to protect and promote adhesion to a metallic substrate, also see Vorse at C4 L7-9 teaching the composition… can be made in any manner by mixing together the water, phosphoric acid, silane(s) and any minor components, and see Vorse at C3 L7-8, 17-18 teaching silanes that can be employed… can be any silane that is hydrolyzable… epoxyalkoxy silanes such as glycidoxypropyltrimethoxysilane).
Vorse further teaches that typically there is not a specific limit on the amount of phosphoric acid, but in general the composition can include up to 50 weight percent phosphoric acid… above 50 weight percent can become problematic (see Vorse at C2 L47-51), and teaches that the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60… weight percent, based on the weight of the initial composition… the amount of silane or silanes should not be greater than the amount of phosphoric acid in the final composition (see Vorse at C3 L26-31).
One of ordinary skill in the art would appreciate that if there are 50 weight percent phosphoric acid, there are 50 weight percent silanes (or glycidoxypropyltrimethoxysilane) as taught by Vorse.  One of ordinary skill in the art that the number of moles phosphoric acid is 0.51 mol (50 g ÷ 98 g/mol, wherein 98 g/mol is the molar mass of phosphoric acid) and the number of moles of glycidoxypropyltrimethoxysilane is 0.21 mol (50 g ÷ 236 g/mol, where 236 g/mol is the molar mass of glycidoxypropyltrimethoxysilane).  The ratio of phosphoric acid to glycidoxypropyltrimethoxysilane is 0.51:0.21 (or 2.4:1), which overlaps with the claimed molecular ratio of from 0.9-3.3:1.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected up to 50 weight percent phosphoric acid and from 10 to 60 silanes (or glycidoxypropyltrimethoxysilane) taught by Vorse because there is a reasonable expectation of success that the disclosed amounts would be suitable.

Regarding claim 3, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein the phosphoric acid is present from 20 to 40 weight percent of the total weight of the formulation (see Vorse at C2 L47-50 teaching typically there is not a specific limit on the amount of phosphoric acid, but in general, the composition can include up to 50 weight percent phosphoric acid),
and the strained ring alkoxy silane is present from 60 to 80 weight percent of the total weight percent of the formulation (see Vorse at C3 L26-29 teaching the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60, weight percent, based on the weight of the initial composition).
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 4, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and as mentioned Vorse teaches that typically there is not a specific limit on the amount of phosphoric acid, but in general the composition can include up to 50 weight percent phosphoric acid… above 50 weight percent can become problematic (see Vorse at C2 L47-51), and teaches that the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60… weight percent, based on the weight of the initial composition… the amount of silane or silanes should not be greater than the amount of phosphoric acid in the final composition (see Vorse at C3 L26-31).
One of ordinary skill in the art would appreciate that if there are 40 weight percent phosphoric acid, there are 60 weight percent silanes (or glycidoxypropyltrimethoxysilane) as taught by Vorse.  The number of moles of phosphoric acid is 0.41 mol (40 g ÷ 98 g/mol, wherein 98 g/mol is the molar mass of phosphoric acid) and the number of moles of glycidoxypropyltrimethoxysilane is 0.25 mol (60 g ÷ 236 g/mol, where 236 g/mol is the molar mass of glycidoxypropyltrimethoxysilane).  The ratio of phosphoric acid to glycidoxypropyltrimethoxysilane is 0.41:0.25 (or 1.6:1), is close to the claimed wherein the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of 3:2 (or 1.5:1) (claim 4), this is obvious in part on the fact that no difference in properties of the reaction products to the phosphoric acid and silane would be expected (see MPEP 2144.05.I).
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected up to 50 weight percent phosphoric acid and the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60 weight percent, based on the weight of the initial composition as taught by Vorse because there is a reasonable expectation of success that the disclosed amounts would be suitable.
 
Regarding claims 8 and 9, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and Terry further teaches wherein said strained ring alkoxy silane has three alkoxy groups that are all the same and all methoxy (claim 8); and wherein said strained ring alkoxy silane has three alkoxy groups that are each independently one of: a methoxy (claim 9) (see Terry at [0011] teaching unique combination of and epoxy-functional silane, and see Terry at [0013] teaching examples of epoxy-functional silanes of the present invention include… wherein (3-glycidoxypropropyl) trimethoxysilane is featured in the list).  (3-Glycidoxypropropyl) trimethoxysilane is taken to meet the strained ring alkoxy silane because the trimethoxy in the nomenclature indicates that there are three methoxy groups in the structure, thus meeting the claimed limitations.

Regarding claims 10 and 11, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and Terry further teaches wherein said reaction products are concentrated to a total non-volatile content of greater than 2.4 weight percent of the total weight of the formulation (claim 10); and wherein said reaction products are concentrated to a total non-volatile content of greater than 15 weight percent of the total weight of the formulation (claim 11) (see Terry at [0022] teaching that the total solids of the composition are comprised of the non-volatile components of the coating composition, and may range from 1 to 99 percent of the total weight of the composition), wherein the total solids is taken to meet the claimed reaction products are concentrated to a total non-volatile content.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 12, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and Terry further teaches wherein said strained ring alkoxy silane has an average molecular weight of less than 4,000 Daltons and has a formula (I): 
(OCH2CH)-R1-X-R2-Si-(R3)a(OR4)3-a (I) 
where R1 is C1-C4 alkyl, an aromatic, a heteroaromatic, or together with (OCH2CH) forms (OC6H9); X is a nullity or oxygen, R2 is C2-C6 alkyl, an aromatic, or a heteroaromatic; R3 in each occurrence is independently C1-C6 alkyl, a is an integer of 0 to 2, inclusive; and R4 in each occurrence is independently C1-C6 alkyl or (C1-C4 alkyl)-O-(C1-C4 alkyl) (see Vorse at C2 L59-63 teaching that according to one embodiment of the disclosure it is possible to form stable compositions according to the disclosure with only one type of silane, wherein glycidoxypropyltrimethoxysilane is featured the list).  As shown below, the glycidoxypropyltrimethoxysilane meets the claimed strained ring alkoxy silane of formula (I).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The molecular weight of glycidoxypropyltrimethoxysilane is 236 g/mol (converts to 236 Daltons, wherein 1Da = 1 g/mol) as evidenced by Fischer (see Fischer at page 1, 3rd row evidencing that the molecular weight (g/mol) is 236), thus meeting the claimed average molecular weight of less than 4,000 Daltons.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 13, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and Terry further teaches wherein said strained ring alkoxy silane is 3-glycidoxypropyl trimethoxysilane (see Terry at [0013] teaching examples of epoxy-functional silanes of the present invention include… wherein (3-glycidoxypropropyl) trimethoxysilane is featured in the list).

Allowable Subject Matter
Claims 2, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

















Regarding claims 2 and 6, Terry in view of Vorse teaches the limitations as applied to claim 1 above, and as mentioned above, Vorse teaches that typically there is not a specific limit on the amount of phosphoric acid, but in general the composition can include up to 50 weight percent phosphoric acid… above 50 weight percent can become problematic (see Vorse at C2 L47-51). Vorse also teaches that the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60… weight percent, based on the weight of the initial composition… the amount of silane or silanes should not be greater than the amount of phosphoric acid in the final composition (see Vorse at C3 L26-31).
One of ordinary skill in the art would appreciate that if there are 50 weight percent phosphoric acid, there are 50 weight percent silanes (or glycidoxypropyltrimethoxysilane) as taught by Vorse.  
One of ordinary skill in the art that the number of moles phosphoric acid is 0.51 mol (50 g ÷ 98 g/mol, wherein 98 g/mol is the molar mass of phosphoric acid) and the number of moles of glycidoxypropyltrimethoxysilane is 0.21 mol (50 g ÷ 236 g/mol, where 236 g/mol is the molar mass of glycidoxypropyltrimethoxysilane), and above 0.51 mol phosphoric acid, it can become problematic.
Thus, the ratio of phosphoric acid to glycidoxypropyltrimethoxysilane is 0.51:0.21 (or 2.4:1), when phosphoric acid is up to 50 weight percent.
However, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify the amount of phosphoric acid (either in weight or moles). Therefore the limitation wherein the phosphoric acid and the strained ring alkoxy silane present in a molecular ratio of 3:1 as claimed in claim 2 and wherein the phosphoric acid and the strained ring alkoxy silane present in a molecular ratio of 3:3 (or 1:1) as claimed in claim 6 are considered to be allowable.


Regarding claims 5 and 7, Terry in view of Vorse teaches the limitations as applied to claims 1, 4 and 6, respectively above, and as mentioned Vorse teaches that typically there is not a specific limit on the amount of phosphoric acid, but in general the composition can include up to 50 weight percent phosphoric acid… above 50 weight percent can become problematic (see Vorse at C2 L47-51), overlapping with the claimed wherein the phosphoric acid is present from 10 to 25 weight percent of the total weight of the formulation (claim 5); and wherein the phosphoric acid is present from 5 to 20 weight percent of the total weight of the formulation (claim 6).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
Vorse also teaches the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60… weight percent, based on the weight of the initial composition… the amount of silane or silanes should not be greater than the amount of phosphoric acid in the final composition (see Vorse at C3 L26-31).
The amount of silane in range from 10 to 60 weight percent does not overlap with the claimed the strained ring alkoxy silane is present from 70 to 90 weight percent of the total weight percent of the formulation (claim 5); and the claimed the strained ring alkoxy silane is present from 80 to 95 weight percent of the total weight percent of the formulation (claim 7).  And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify the amount of silane (either in weight or moles). Therefore the limitations as claimed in claim 5 wherein the claimed the strained ring alkoxy silane is present from 70 to 90 weight percent of the total weight percent of the formulation, and claim 7 wherein the strained ring alkoxy silane is present from 80 to 95 weight percent of the total weight percent of the formulation are considered to be allowable.
		
Response to Arguments
Applicant’s amendments that incorporated “a pH of over 3.1 and equal to or less than 8.0” has obviated the rejection based on the teachings of Vorse.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Terry and Vorse to the amended claim 1, as outlined above.  Since the rejection uses the same references, pertinent arguments are addressed below.

Applicant discusses that Vorse teaches away from the instant invention because Vorse teaches that the pH during and after mixing must be maintained at 3 or below to avoid the formation of an undesirable gel or condensate (see Applicant’s arguments at page 9, paragraphs 2-4).
Examiner acknowledges the arguments and respectfully notes that in the current ground, Vorse is now being used to amend Terry.  Terry meets the claimed pH limitations, while Vorse is used to teach the molecular ratio of phosphoric acid with the silane (please see claim 1 rejection as outlined above).

Applicant discusses that Vorse teaches at least two different types of silanes… while the Applicant uses a single strained ring alkoxy silane and does not require the mixing of two or more silanes (see Applicant’s arguments at page 10, paragraphs 1-2).
Examiner respectfully notes that claim 1 uses the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP 2111.03.I), thus the limitation is open to other elements and Vorse is an appropriate reference to use.  Applicant’s arguments, therefore, is not commensurate to what is claimed.

Applicant discusses that the cited claimed ratio by Vorse is outside the claimed recited range (see Applicant’s arguments at page 10, paragraph 3).
Examiner respectfully notes that in the current rejection, the amounts in both weight and number of moles for phosphoric acid and the silane are outlined so as to clearly explain the rejection and avoid the confusion as set forth by the previous rejection (please see claim 1 rejection as outlined above).  Examiner apologizes for the confusion as a result of the previous office action.

Applicant discusses that Vorse teaches away from only the use of 3-glycidoxypropyltrimethoxysilane per Example 10 of Table 2 (see Applicant’s arguments at page 10, paragraph 4).
As mentioned, Examiner respectfully notes that claim 1 uses the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP 2111.03.I), thus the limitation is open to other elements.
Additionally, Vorse teaches that compositions with single silanes (i.e., Example 10) is inferior to compositions with two silanes (see Vorse at C5 L54 to C7 L3), however it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP § 2123.II).  In this case, the preferred embodiments of Vorse are compositions with two silanes but it is not a teaching away from the nonpreferred embodiments or compositions with single silanes.

Applicant discusses that Terry fails to cure the deficiencies of Vorse (see Applicant’s arguments at page 11, paragraph 4).
Examiner respectfully notes that in the current rejection, Terry is used as the primary reference teaching the limitations as claimed except for the molecular ratio of from 0.9-3.3:1, wherein Vorse is now applied (please see claim 1 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735